DETAILED ACTION
This action is in response to the amendments filed on Oct. 21st, 2022. A summary of this action:
Claims 1-2, 5-6, 9-11 have been presented for examination.
Claims 1-2, 5-6, 9-11 were amended
Claims 3-4 and 7-8 were cancelled
Claims 1, 5, 9-11 are objected to because of informalities
Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite 
Claims 1-2, 5-6, 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more.
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the claim amendments
	See 37 CFR 1.52(a)(i)(v): “Presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.” – the present claims lack sufficient clarity and contrast.  

Regarding the claim objections
	In view of the amendments, the objections are withdrawn, and new objections are presented below.

Regarding the § 112(b) Rejection
	In view of the amendments, the rejection is withdrawn and a new grounds of rejection is set forth below as was necessitated by amendment. 

Regarding the § 112(d) Rejection
In view of the amendments, the rejection is withdrawn.

Regarding the § 103 Rejection
	In view of the amendments, the rejection is withdrawn. To clarify, the Examiner notes there was not a prior rejection of the previously presented dependent claim 4, and dependent claim 4 was incorporated into the independent claims.  

Regarding the § 101 Rejection
	The rejection is maintained, and has been updated below as was necessitated by amendment. 
 
Applicant submits (Remarks, page 10): “Here, the specification clearly discusses at, for example, page 3, line 23 to page 4, line 11 several drawbacks and weaknesses with existing approaches to interpolating stress intensity factors (SIFs). The specification also discusses with specificity at, for example, page 6, lines 1-6 that the claimed invention introduces a global method "thermodynamically" equivalent to that of a plane crack with a straight front, and a concept of length having a physical meaning which both overcome the several drawbacks and weaknesses with existing approaches to interpolating SIFs. This solution is clearly recited in the claims.”

Examiner’s Response: The Examiner respectfully disagrees.
This argument implies a consideration for an improvement to technology. See MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.” – the disclosure (e.g., page 2, ¶¶ 5-6: “…It is therefore essential to have an effective interpolation method in order for the predicted service lives to be relevant….”) conveys an improvement to the judicial exception alone, i.e. a new mathematical concept. This is still an abstract idea. 
	To clarify, see the instant disclosure pages 3-4, and see MPEP § 2106.04(I): “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions… ("the novelty of the mathematical algorithm is not a determining factor at all");… ("a new abstract idea is still an abstract idea")”

Applicant submits (Remarks, page 12): “In this case, the amended claim is similar to claim 3 of Example 45 of the PEG guidance, in which claim 3 was found eligible under Step 2B because it recited a specific and unconventional tool of repeated measuring.”

Examiner’s Response: The Examiner respectfully disagrees. 
The present claims are not analogous to example 45 of the PEG guidance, because the present claims have no recitation of performing measurements, nor do the claims recite any specific and unconventional tool for measurement. Rather, the present claims recite an abstract idea of a mathematical concept without significantly more. 
To clarify, see pages 25-26 of the Oct. 2019 Appendix 1 PEG guidance in describing example 45 dependent claim 3: “The additional elements in this claim include the controller, the ARCXY thermocouple (and equivalents thereof), and limitation (a), where it is the ARCXY thermocouple (and equivalents thereof) that repeatedly measures the temperature of the mold… But the BRI here does not encompass using just any thermocouple or thermometer. Instead, because the means for temperature measuring limitation invokes 112(f), limitation (a) only encompasses repeatedly measuring the mold temperature using an ARCXY thermocouple (or its equivalents). And using an ARCXY thermocouple to measure mold temperatures is not well-known. The only reference the examiner has found that discloses this type of thermocouple is a journal article written by several scientists employed by the National Aeronautics and Space Administration, which describes the use of an ARCXY thermocouple to measure temperatures repeatedly in conjunction with spacecraft and landing vehicles used for atmospheric studies on other planets where particularly robust equipment is required.”  – the present claims do not recite the usage of such a measurement tool as was recited in claim 3 of example 45.

Claim Objections
Claims 1, 5, 9-11 are objected to because of the following informalities:  
Claims 1, 10, and 11 use both semicolons and commas to separate the limitations – this is inconsistent. To clarify, the Examiner notes that as claimed these limitations take the form of a list, i.e. “the method comprising: (E2)…,(E3)…, (E4)…; and (E5)…” – wherein the items in this list are separated in some cases by a comma, and in other cases a semicolon. The Examiner suggests amending the claim to only use either a comma or semicolon to denote the items in the list, and in view of the usage of commas within each limitation suggests the usage of semicolons to separate out the limitations
Claims 1, 10, and 11 recite “interpolating…wherein interpolating comprises…” – the second recitation of interpolating does not have an article before it. In view of this recites “wherein interpolating”, the Examiner suggests amending this to “wherein the interpolating”
Claim 5 recites “a step of calculating (E2) implementing a finite element simulation…” – there is no transition between “calculating…implementing…”. The Examiner suggests amending this to “calculating (E2) by implementing…” 
Claim 9 recites “The method of claim 1, further comprises” – however, all of the prior recitations use the form “comprising” – as such, claim 9 is inconsistent with the prior recitations, and the Examiner suggests amending claim 9 to be consistent with the prior recitations. 
Appropriate correction is required.

Claim Interpretation – 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim 10 - …a processing unit comprising calculation means and a memory, the calculation means being configured to implement a method of estimating a stress intensity factor in a numerically modeled part, within the context of a fatigue crack propagation model, implemented by a system comprising a processor, the method comprising:… - the Examiner notes that while the claim recites a processor as part of the system, the claim does not recite the usage of the processor to perform any function, i.e. the claim is reciting only that the system has a processor
Claim 11 - … a processing unit having calculation means for implementation a method of estimating a stress intensity factor in a numerically modeled part, within the context of a fatigue crack propagation model, implemented by a system comprising a processor, the method comprising:…

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations: 
Claim 10 - …a processing unit comprising calculation means and a memory, the calculation means being configured to implement a method of estimating a stress intensity factor in a numerically modeled part, within the context of a fatigue crack propagation model, implemented by a system comprising a processor, the method comprising:…
Claim 11 - … a processing unit having calculation means for implementation a method of estimating a stress intensity factor in a numerically modeled part, within the context of a fatigue crack propagation model, implemented by a system comprising a processor, the method comprising:…
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
See pages 10-11 of the instant specification, the paragraph split between the pages: "The system 10 comprises a data processing unit 12, e.g. a computer or a server, having calculation means 14 configured for implementing a method that will be described in more detail below and, advantageously, having a memory 16.The calculation means 14 may, for example, be a processor ... " 
To clarify, the claims recite: “within the context of a fatigue crack propagation model, implemented by a system comprising a processor,” – however, this only conveys that the system has a processor, but does not recite its usage for implementing any particular step or set of steps.
In regards to claim 10, the Examiner suggests amending the claim to recite the use of the processor and other associated structure for implementing the steps of the method, e.g. a system comprising a processor and memory, wherein the memory stores instructions for execution by the processor, wherein when the instructions are executed the processor performs operations comprising: [the steps of the claim].
In regards to claim 11, and in view of the above suggestion for claim 10, as well as page 9 ¶¶ 1-2 and page 10, last paragraph in the instant specification, the Examiner suggests amending claim 11 to be a non-transitory computer readable storage medium storing instructions for execution by a processor, wherein when the instructions are executed the processor performs operations comprising: [the steps of the claim].
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-6, 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more.

Step 1
Claim 1 is directed towards the statutory category of a process.	
Claim 10 is directed towards the statutory category of an apparatus.
Claim 11 is directed towards the statutory category of an article of manufacture. 
	
Claims 10 and 11, and the dependents thereof, are rejected under a similar rationale as representative claim 1, and the dependents thereof. 

Step 2A – Prong 1
	The claims recite an abstract idea of both a mental process and mathematical concept. 

See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “

The mathematical concept recited in claim 1 is: 
A method for estimating stress intensity factor in a numerically modeled [object], within the context of a fatigue crack propagation model, …the method comprising: 
	… 
	(E3): determining, for each simulated propagation increment and for the set of simulated values, a converted amplitude value of an equivalent global effective stress intensity factor corresponding to that of a plane crack with a straight front and a converted length of an equivalent crack considered, the converted amplitude value determined by equalizing energy dissipated in the three-dimensional crack of the numerical model and energy dissipated in  a plane crack of a standard model of the plane crack with a straight front, the energies being determined according to the set of simulated values of the stress intensity factors, 
(E4): interpolating converted amplitude values of equivalent global effective stress intensity factor between two successive converted crack lengths, 
	Wherein interpolating comprises the following sub-steps:
			Interpolating using a linear interpolation,
Interpolating using an interpolation by curvature energy minimization, the two interpolations being interchangeable,
Calculating at least one magnitude representative of a difference in amplitude values of the equivalent global effective stress intensity factor between the two interpolations, the difference being calculated strictly between two values of lengths of the crack corresponding to two successive increments
… calculate from the numerical simulation of the part to be analyzed stress intensity factor values and values of the position of the crack, between the two successive increments; and
…

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
Comparing the magnitude representative of the difference with a predetermined threshold, and 
If the magnitude representative of the difference is above the  predetermined threshold, …
	…

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

	As such, the claims recite an abstract idea of both a mental process and mathematical concept. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 – implemented by a system comprising a processor,
Claim 10 – A system comprising a processing unit comprising calculation means and a memory, the calculation means being configured to implement a method … implemented by a system comprising a processor, the method comprising: …
Claim 11 - A computer program product configured for being implemented by a system, comprising a processing unit having calculation means for implementation a method … implemented by a system comprising a processor, the method comprising: 
...generating an instruction to … storing the converted amplitude values of equivalent global effective stress intensity factor thus interpolated with the associated crack lengths. – these are considered as per MPEP § 2106.05(f): "Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more."

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…part…

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
obtaining from a numerical model of a part to be analyzed , a plurality of values simulated at different points of the part to be analyzed, the plurality of simulated values comprising, for different simulated propagation increments a three-dimensional crack  appearing in the numerical model of the part, a set of simulated values of stress intensity factor at associated points, the position of the associated points, and data relating to cracked surface of the three-dimensional crack,


A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 1 – implemented by a system comprising a processor,
Claim 10 – A system comprising a processing unit comprising calculation means and a memory, the calculation means being configured to implement a method … implemented by a system comprising a processor, the method comprising: …
Claim 11 - A computer program product configured for being implemented by a system, comprising a processing unit having calculation means for implementation a method … implemented by a system comprising a processor, the method comprising: 
...generating an instruction to … storing the converted amplitude values of equivalent global effective stress intensity factor thus interpolated with the associated crack lengths. – these are considered as per MPEP § 2106.05(f): "Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more."

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
…part…

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
obtaining from a numerical model of a part to be analyzed , a plurality of values simulated at different points of the part to be analyzed, the plurality of simulated values comprising, for different simulated propagation increments a three-dimensional crack  appearing in the numerical model of the part, a set of simulated values of stress intensity factor at associated points, the position of the associated points, and data relating to cracked surface of the three-dimensional crack,


The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Regarding the dependent claims
Claim 2 further specifies a portion of the mathematical concept
Claim 5 recites another step in the mathematical concept, wherein the recitation of “…finite element simulation…” is considered as per MPEP § 2106.05(f) as the: "Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more."
Claim 6 is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) of selecting a particular data source/type of data to be manipulated
Claim 9 recites an additional step in the mathematical concept  

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147